ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a turbocharger turbine over US Patent Publication No. 20090047134A1 that teach an assembly comprising: a turbine housing that comprises a longitudinal axis, an exhaust inlet, an exhaust volute, an annular exhaust nozzle disposed a radial distance from the longitudinal axis, a shroud portion, a diffuser portion and an exhaust outlet; and a turbine wheel that comprises a hub that comprises a rotational axis aligned with the longitudinal axis of the turbine housing, a backdisk and a nose.
Regarding claims 1 and 15, prior art fails to teach or fairly suggest the rotational axis defines an axial coordinate (z) in a cylindrical coordinate system that comprises a radial coordinate (r) and an azimuthal coordinate (0) in a direction of intended rotation about the rotational axis; and blades that extend outwardly from the hub, wherein each of the blades comprises a shroud edge, a leading edge, a trailing edge, a pressure side, and a suction side, wherein the shroud edge comprises a minimum axial coordinate position where the shroud edge meets the leading edge, and a maximum axial coordinate position where the shroud edge meets the trailing edge, and wherein, from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of three patent publications.
US-4,006,997-A, US-20150086396-A1, and US-2017029238-A1 are cited to show a turbocharger having a turbine housing and a turbine wheel.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745